   Case 19-10006-SMT   Doc 14   Filed 07/05/19 Entered 07/05/19 17:20:11   Desc Main
                                Document Page 1 of 5

The document below is hereby signed.

Signed: July 5, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge


                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    ANITA HEATHER KERNACS,               )     Case No. 19-00051
                                         )     (Chapter 7)
                    Debtor.              )
    ____________________________         )
                                         )
    ANITA HEATHER KERNACS,               )
                                         )
                       Plaintiff,        )
                                         )
                 v.                      )
                                         )     Adversary Proceeding No.
    DEUTSCHE BANK NATIONAL TRUST         )     19-10006
    COMPANY, AS TRUSTEE FOR              )
    MORGAN STANLEY ABS CAPITAL I         )     Not for publication in
    INC. TRUST 2007-NC2 MORTGAGE         )     West’s Bankruptcy Reporter.
    PASS-THROUGH CERTIFICATES,           )
    SERIES 2007-NC2,                     )
                                         )
                       Defendant.        )

                           MEMORANDUM DECISION RE
                   DISMISSING THIS ADVERSARY PROCEEDING
              BASED ON DISMISSAL OF THE MAIN BANKRUPTCY CASE

         On May 2, 2019, the court dismissed the debtor’s bankruptcy

    case, Case No. 19-00051, within which she commenced this

    adversary proceeding as the plaintiff.          There no longer is a

    bankruptcy case in which an adjudication of the debtor’s claims
Case 19-10006-SMT   Doc 14   Filed 07/05/19 Entered 07/05/19 17:20:11   Desc Main
                             Document Page 2 of 5


in this adversary proceeding (and adjudication of the defenses

thereto) would serve any purpose.          Although subject matter

jurisdiction is tested as of the date of filing of the complaint,

and there was a bankruptcy case then pending, the court has

discretion to dismiss the adversary proceeding (without

prejudice) when the bankruptcy case has been dismissed and the

proceeding, as here, has not progressed beyond the defendant’s

filing of a motion to dismiss the case.           See In re Porges, 44

F.3d 159, 162-63 (2d Cir. 1995).           See also Chapman v. Currie

Motors, Inc., 65 F.3d 78, 80-82 (7th Cir. 1995); In re Querner, 7

F.3d 1199, 1201-02 (5th Cir. 1993); In re Carraher, 971 F.2d 327,

328 (9th Cir. 1992) (per curiam); In re Morris, 950 F.2d 1531,

1534 (11th Cir. 1992); In re Smith, 866 F.2d 576, 580 (3d Cir.

1989); Swinson v. Coates & Lane, Inc. (In re Swinson), No.

00-00507, 2004 WL 3779953, at *3 (Bankr. D.D.C. July 27, 2004).

Accordingly, on May 16, 2019, the court ordered the parties to

show cause why this adversary proceeding ought not be dismissed.

      On April 24, 2019, eight days prior to dismissal of the

debtor’s bankruptcy case, the defendant filed a motion to dismiss

this adversary proceeding, invoking the Rooker-Feldman doctrine

based on the Superior Court of the District of Columbia having

ruled in the defendant’s favor regarding the validity of its

asserted lien, and noting that the doctrine “is a vital

jurisdictional prohibition based on 28 U.S.C. § 1257, which holds


                                       2
Case 19-10006-SMT    Doc 14   Filed 07/05/19 Entered 07/05/19 17:20:11   Desc Main
                              Document Page 3 of 5


that federal review of state court judgments may be obtained only

in the U.S. Supreme Court.         See Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923); see also D.C. Court of Appeals v. Feldman, 460

U.S. 462 (1983).”       The debtor might file a further bankruptcy

case and pursue an adversary proceeding identical to this one,

and the defendant might again raise the Rooker-Feldman doctrine

as a defense.       However, the defendant has not opposed this

court’s dismissing this adversary proceeding based on the

dismissal of the debtor’s bankruptcy case, Case No. 19-00051, and

the defendant has thus not sought a ruling on its invocation of

the Rooker-Feldman doctrine.

      The debtor did not timely oppose the defendant’s motion to

dismiss the adversary proceeding, and belatedly filed an

opposition on May 15, 2019.         She timely filed a lengthy, rambling

response to the court’s order to show cause why the adversary

proceeding ought not be dismissed based on the dismissal of her

bankruptcy case.       She amended that response seven days later, and

I will address the response as amended.

      The debtor essentially argues that the defendant has engaged

in fraud and other misconduct, and that this warrants retaining

jurisdiction over the adversary proceeding.             She also repeats her

arguments regarding why the defendant’s motion to dismiss based

on the Rooker-Feldman doctrine ought to be denied.




                                        3
Case 19-10006-SMT   Doc 14    Filed 07/05/19 Entered 07/05/19 17:20:11   Desc Main
                              Document Page 4 of 5


      There is no sound reason for retaining jurisdiction over

this adversary proceeding.         The only activity in the proceeding

has been the defendant’s filing of a motion to dismiss, which

presented an issue of law, whether the Rooker-Feldman doctrine

bars the adversary proceeding.          That issue can readily be re-

visited, if pertinent to any new litigation pursued by the

debtor, without the parties being put to any substantial new

burden by reason of the issue not having been decided herein.

Moreover, devoting judicial time to addressing the defendant’s

motion to dismiss (and proceeding to adjudicate the plaintiff’s

claims if the defendant’s motion to dismiss were denied) would

serve no bankruptcy purpose now that the main case has been

dismissed.    The debtor’s challenges to the defendant’s having a

valid mortgage against her real property are non-bankruptcy law

questions that can be resolved in a forum other than this court.

      Although the debtor’s response to the order to show cause

makes a passing reference to “violations of the Chapter 7

discharge injunction,” her complaint asserting her claims in this

adversary proceeding did not allege any violation of a discharge

injunction.   Moreover, the conclusory reference to a violation of

the discharge injunction does not establish a violation of the

discharge injunction: liens not avoided in the bankruptcy case

under Chapter 7 of the Bankruptcy Code (11 U.S.C.) pass through

the case unaffected by the debtor’s discharge.              Long v. Bullard,

117 U.S. 617 (1886).         In addition, pursuit of relief regarding a

                                        4
Case 19-10006-SMT                                                                                    Doc 14   Filed 07/05/19 Entered 07/05/19 17:20:11   Desc Main
                                                                                                              Document Page 5 of 5


violation of the discharge injunction ordinarily ought to be

pursued in the bankruptcy case in which the discharge was

obtained.

                              In light of the foregoing, an order follows dismissing this

adversary proceeding without prejudice (that is, without

adjudicating the merits of any of the claims and defenses the

parties have raised).

                                                                                                                                  [Signed and dated above.]

Copies to: Debtor by hand mailing; all other counsel of record.




R:\Common\TeelSM\KLP\OTSC Why Not Dismiss\Mem Decsn re OTSC Why Not Dismiss AP Kernacs 19-10006_v2.wpd
                                                                                                                        5
